          Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 1 of 13



                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF LOUISIANA

EVELINA HARRIS                                                       *     CIVIL ACTION NO.:
And WINTHROP CARRIE                                                  *     2:18-CV-03317
                                                                     *
                                                                     *     JUDGE: IVAN L.R. LEMELLE
          VERSUS                                                     *     MAGISTRATE: KAREN WELLS
                                                                           ROBY
                                                 *
CELADON TRUCKING SERVICES, INC.,                 *
TRANSPORTATION INSURANCE CO.                     *
AND MARVIN REGISTER                              *
                                                 *
*******************************************************************************************

                  DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
             MOTION TO QUASH SUBPOENA FILED BY GUARDIAN CARE, L.L.C.

             NOW INTO COURT, through undersigned counsel, come defendants, Celadon Trucking

Services, Inc., ACE American Insurance Company, and Marvin Register (collectively the

“Defendants”), who respond to the Motion to Quash Subpoena (R. Doc. 41) filed by Guardian Care,

L.L.C. (“Guardian Care”). The subpoena duces tecum in question was served upon Guardian Care

on July 2, 2019 and requested medical and billing records related to the treatment of Winthrop Carrie

(“Plaintiff”) at its facility from April 10, 20171 to the present, as well as information addressing the

credibility and potential bias of Guardian Care (the “Subpoena”).2 Guardian Care filed the instant

Motion to Quash on July 15, 2019—one day prior to the July 16, 2019 return date of the Subpoena.

In its Motion, Guardian Care incorrectly argues that the Subpoena should be quashed because:

     I.      The Subpoena, as a whole, requests irrelevant information and is overbroad and
             unduly burdensome in that it “requests the production of documents and information
             that have nothing to do with the nature and extent of injuries and medical treatment
             received by [Winthrop Carrie]…”; and

    II.      Specifically, in regard to items twenty-seven (27); twenty-eight (28); and twenty-nine
             (29) of the Subpoena, Defendants are not entitled to information regarding Guardian
             Care’s patient referral practice and relationships with litigation funding companies

1   The collision that forms the basis of this suit occurred on April 10, 2017.
2   See Exhibit “A” to Motion to Quash filed by Guardian Care.


00769426-3                                                      1
          Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 2 of 13



             because Defendants have not established that Guardian Care has a “track record” of
             treating patients in litigation.

As discussed herein, these arguments fail because:

     I.      Items one (1) through twenty-six (26) of the Subpoena specifically request medical and
             billing information related to the medical treatment of Plaintiff at Guardian Care from
             April 10, 2017 to the present and, by Guardian Care’s own admission, are discoverable.
             Moreover, Guardian Care has completely failed to address, respond, and/or object to
             these items. In doing so, Guardian Care has waived all grounds for objection to same.

    II.      Information regarding Guardian Care’s patient referral practice and relationships with
             litigation funding companies is discoverable and admissible for establishing the
             credibility and bias of Guardian Care and its physicians—whose “track record” of
             treating patients in litigation is well established and warrants further discovery.

                                              BACKGROUND

             As the Court is aware, this litigation is one of several before this Court that arises out of a

motor vehicle collision that occurred on Interstate 10 East in New Orleans near the Louisa Street exit.

Specifically, this matter arises out of a motor vehicle collision that occurred on April 10, 2017 wherein

a tractor-trailer operated by Marvin Register on behalf of Celadon allegedly side-swiped a vehicle

driven by Darriona Broussard and in which Plaintiff and Evelina Harris were passengers.

             Plaintiff is alleging significant injuries as a result of the collision. Specifically, Plaintiff is

alleging neck and back injuries that required surgical intervention. In response to written discovery,

Plaintiff identified his treating physicians—Drs. Eric Lonseth and Peter Liechty—and produced select

medical records and bills which indicate that Plaintiff has incurred approximately $390,000 in billed

medical expenses to date. Despite being a Medicaid recipient, a significant majority of Plaintiff’s billed

medical expenses were billed to third-party funding companies Total Medical Concepts, L.L.C. (“Total

Medical Concepts”), and Medport, LA, L.L.C. (“Medport”).                         Notably, Plaintiff testified in his

deposition that he never received any bills in connection with his medical treatment3 and first learned




3   Deposition of Winthrop Carrie, attached hereto as Exhibit “A,” at pp. 205:1-7; 210:23-211:2.


00769426-3                                                   2
         Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 3 of 13



of the costs associated with his treatment, the cost of which surprised him, during his deposition.4 He

further testified that he was unfamiliar with Total Medical Concepts and Medport5, was unaware if

they paid for his medical bills6, and did not recall signing any agreements with either entity.7

             Following the accident, Plaintiff initially treated with Metropolitan Health Group, L.L.C.,

before being referred to Diagnostic Imaging Services, Inc., an imaging center affiliated with Guardian

Care, for MRIs of his cervical and lumbar spine. Notably, Diagnostic Imaging Services, Inc., located

at 3434 Houma Boulevard, and Guardian Care, located at 1912 Clearview Parkway, are a mere two (2)

miles apart from each other and share the same officer and registered agent—Pedro Galeas.8

Thereafter, on July 20, 2017, Plaintiff began treating with Dr. Liechty of One Spine Institute for his

neck and back complaints. Despite having his own clinic located at 3530 Houma Boulevard, Dr.

Liechty chose to treat Plaintiff at Guardian Care—two (2) miles away. Dr. Liechty thereafter referred

Plaintiff to Dr. Lonseth of Lonseth Interventional Pain Centers for injection therapy, including an

epidural steroid injection on August 3, 2017, medial branch blocks at L3-5 on August 31, 2017, and a

sacroiliac joint injection on September 21, 2017. Similar to Dr. Liechty, Dr. Lonseth administered the

aforementioned injections to Plaintiff at Guardian Care—despite having his own clinic two (2) miles

away. In order to treat Plaintiff’s continued complaints, Dr. Liechty ultimately performed a sacroiliac

joint fusion and anterior cervical discectomy and fusion on Plaintiff at Crescent View Surgery Center.

Following these procedures, Plaintiff continued post-operative treatment with Dr. Liechty at Guardian

Care. To date, Plaintiff has incurred approximately $60,000 in billed medical expenses relating to his




4 Id. at p. 247:1-10.
5 Id. at p. 246:12-14.
6 Id. at p. 246:8-20.
7 Id. at pp. 159:21-160:15.
8 See Louisiana Secretary of State Business Filings for Diagnostic Imaging Services, Inc., and Guardian Care, L.L.C.,

attached hereto in globo as Exhibit “B.”


00769426-3                                                  3
          Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 4 of 13



treatment at Guardian Care—at least $20,000 of which has been billed to Total Medical Concepts9

and Medport.10

             On June 25, 2019, Defendants propounded the instant Subpoena to Guardian Care. The

subpoena requested medical and billing records related solely to the treatment of Plaintiff at Guardian

Care from April 10, 2017 to the present and had a return date of July 16, 2019. Guardian Care was

personally served with the Subpoena on July 2, 2019.11 Thereafter, on July 15, 2019, one day prior to

the July 16th return date, Guardian Care filed the instant Motion to Quash. Notably, Guardian Care

failed to confer or even contact undersigned counsel to discuss the Subpoena prior to filing its Motion.

             As discussed herein, the records requested by Defendants are highly relevant to investigate

Plaintiff’s alleged injuries, the treatment and costs associated with same, and the credibility and bias

of Guardian Care and its physicians. Given what is already known and discovered to date from the

public record and the exchanging of discovery amongst the parties, Defendants should not be denied

the opportunity for further discovery on these issues.                 The information and documents that

Defendants seek are relevant and/or reasonably calculated to lead to relevant evidence. As such,

Guardian Care’s Motion should be denied.

                                     LAW AND ARGUMENT

     I.      Medical and billing information related to the treatment of Plaintiff at Guardian Care
             from April 10, 2017 to the present is discoverable.

             Guardian Care generally objects to the Subpoena, as a whole, on the grounds that it requests

irrelevant information and is overbroad and unduly burdensome in that it “requests the production of

documents and information that have nothing to do with the nature and extent of injuries and medical

treatment received by [Plaintiff]…”. In doing so, Guardian Care conveniently ignores the fact that



9 See Health Insurance Claim Forms for Total Medical Concepts, attached hereto as Exhibit “C.”
10 See Health Insurance Claim Forms for Medport, attached hereto as Exhibit “D.”
11
   See Proof of Service, attached hereto as Exhibit “E.”


00769426-3                                                4
         Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 5 of 13



items one (1) through twenty-six (26) explicitly request information relating to the treatment received

by Plaintiff at Guardian Care from the date of the collision to the present—information that is clearly

discoverable by its own admission.12

             Rule 26(b)(1) of the Federal Rules of Civil Procedure governs the scope of discovery. Under

Rule 26, a party “may obtain discovery regarding any nonprivileged matter that is relevant to any

party's claim or defense.”13 A relevant discovery request seeks information that is “either admissible

or reasonably calculated to lead to the discovery of admissible evidence.”14 The scope of discovery is

not without limits, however, and the Court may protect a party from responding to discovery when:

(i) it is unreasonably cumulative or duplicative, or obtainable from some other less-burdensome

source; (ii) the party seeking discovery has had the opportunity by discovery in the action to obtain

the information sought; or (iii) the burden or expense of the proposed discovery outweighs its likely

benefit.15

             Rule 45 governs the issuance of subpoenas to obtain discovery from non-parties. The party

issuing the subpoena “must take reasonable steps to avoid imposing an undue burden or expense on

a person subject to the subpoena.”16 Additionally, the Rule provides that, on a timely motion, the

issuing court must quash or modify a subpoena if it requires disclosure of privileged or other protected

matter, or otherwise subjects the subpoenaed person to undue burden.17 The moving party has the

burden of demonstrating that compliance with the subpoena would be unduly burdensome.18 A

court's consideration of a motion to quash a third-party subpoena as unduly burdensome should be

governed by the following factors: (1) relevance of the information sought; (2) the requesting party's



12 See Exhibit “A” to Motion to Quash filed by Guardian Care.
13
   Fed. R. Civ. P. 26(b)(1).
14 McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1484 (5th Cir.1990) (quoting Fed. R. Civ. P. 26(b)(1)).
15 Fed. R. Civ. P. 26(b)(2)(C).
16 Fed. R. Civ. P. 45(d)(1).
17 Fed. R. Civ. P. 45(d)(3).
18 See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir.2004).




00769426-3                                                    5
         Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 6 of 13



need for the documents; (3) the breadth of the document request; (4) the time period covered by the

request; (5) the particularity of the description of the documents; and (6) the burden imposed. 19

Subpoenas issued for discovery purposes, such as those at issue here, are also subject to the discovery

limitations outlined in Rule 26(b).20

             In the present case, Guardian Care is a medical facility that provided treatment to Plaintiff for

the injuries he allegedly sustained in the collision with Mr. Register. As such, there is no question that

the treatment and billing records related to Plaintiff’s treatment at Guardian Care from the date of the

collision to the present are relevant to this litigation and discoverable.                          Indeed, without this

information, Defendants cannot effectively evaluate said injuries or the necessity and/or

reasonableness of the corresponding medical expenses associated with same.                                     Furthermore,

information regarding the payment of Plaintiff’s medical bills and the financial arrangements between

Plaintiff’s healthcare providers, such as Guardian Care, and third-party funding companies, such as

Total Medical Concepts and Guardian Care, has been held by this Court to be relevant and admissible

in addressing the collateral source rule21 and the bias of Plaintiff’s treating physicians.22                             The

production of the requested information is commonplace for any medical provider treating a patient

involved in personal injury litigation and imposes no undue burden on Guardian Care—who has been

subpoenaed for the very same information on numerous occasions.




19 Wiwa, 392 F.3d at 818.
20 See Hussey v. State Farm Lloyds Ins. Co., 216 F.R.D. 591, 596 (E.D.Tex.2003); 9A Wright & Miller, Federal Practice &
Procedure 2d § 2459 (“Of course, the matter sought by the party issuing the subpoena must be reasonably calculated to
lead to admissible evidence as is required by the last sentence of Rule 26(b)(1).”)
21 See Williams v. IQS Ins. Risk Retention, No. CV 18-2472, 2019 WL 937848, at *3 (E.D. La. Feb. 26, 2019) (holding that

the collateral source rule does not apply to the difference between the full amount of billed medicals and the discounted
reimbursement received in full satisfaction of said bills from a third-party funding company when the plaintiff did not
suffer any diminution in patrimony in order to obtain said discounts).
22 See Thomas v. Chambers, No. CV 18-4373, slip op. at 12 (E.D. La. April 26, 2019) (holding that evidence of financial

arrangement between plaintiffs’ healthcare providers and third-party funding companies was relevant in assessing bias of
treating physicians and admissible to impeach the credibility of plaintiffs’ treating physicians who will testify). This Court’s
opinion in Thomas v. Chambers is attached hereto as Exhibit “F.”


00769426-3                                                     6
         Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 7 of 13



             Based on the foregoing, the requested information is both relevant and discoverable; however,

even if Guardian Care had a legitimate basis for objecting to the production of the requested

information, these objections were waived by Guardian Care’s failure to make said objections

sufficiently specific and supported by the record.23 Indeed, Rule 45 provides protection to non-parties

by providing that the subpoenaed party serve upon the party or attorney designated in the subpoena

written objections consisting of the specific bases for failure to respond.24 Here, Guardian Care failed

to confer or even contact undersigned counsel to discuss the Subpoena prior to filing the instant

Motion. To date, Guardian Care has failed to produce a single document in response to the Subpoena

or provide a privilege log identifying the specific reasons for withholding responsive documents.

Instead, Guardian Care simply filed the instant Motion—which completely fails to address items one

(1) through twenty-six (26) of the Subpoena, much less provide specific objections supported by the

record. Indeed, the Motion vaguely objects to the Subpoena as a whole before focusing on items

twenty-seven (27); twenty-eight (28); and twenty-nine (29) of the Subpoena. By failing to make specific

objections to items one (1) through twenty-six (26), Guardian Care has effectively waived any

objections to these requests. Therefore, the instant Motion must be denied, and Defendants request

that this Honorable Court issue an Order directing Guardian Care to produce information and

documents responsive to items one (1) through twenty-six (26) of the Subpoena.

 II.         Information regarding Guardian Care’s patient referral practice and relationships with
             litigation funding companies is discoverable.

             While the instant Motion generally objects to the Subpoena as a whole, it appears to be

directed to items twenty-seven (27); twenty-eight (28); and twenty-nine (29) of the Subpoena, which

request information regarding Guardian Care’s patient referral practice and relationships with litigation



23 See U & I Corp. v. Advanced Med. Design, Inc., No. 806CV2041T17EAJ, 2007 WL 4181900, at *10-11 (M.D. Fla., Nov. 26,
2007) (rejecting objection to subpoena duces tecum).
24 See Fed. R. Civ. P. 45(d)(2)(B).




00769426-3                                                7
         Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 8 of 13



funding companies and specific law firms:

      27. Copies of any and all documentation concerning patient referrals to or from Medport,
          LA, L.L.C.; Total Medical Concepts, L.L.C.; M.D. Billing Services, L.L.C.; Crescent
          View Surgery Center; Eric Lonseth, M.D., APMC d/b/a Lonseth Interventional Pain
          Centers; One Spine Institute, L.L.C.; Vanessa Motta; Motta Law, L.L.C.; Lionel
          Sutton, III; The King Firm, L.L.C.; Irpino Law Firm, L.L.C.; Pandit Law Firm, L.L.C.;
          and Baer Law, L.L.C.

      28. A list of all patients treated at your facility who were represented by Vanessa Motta;
          Motta Law, L.L.C.; Lionel Sutton, III; The King Firm, L.L.C.; Irpino Law Firm, L.L.C.;
          Pandit Law Firm, L.L.C.; and/or Baer, Law, L.L.C.; All identifying information of any
          patients other than Winthrop Carrie may be redacted for privacy concerns.

      29. A list of all patients treated at your facility who had payments made to you on their
          behalf by Medport, LA, L.L.C., Total Medical Concepts, L.L.C., M.D. Billing Services,
          L.L.C., and/or Crescent View Surgery Center. All identifying information of any
          patients other than Winthrop Carrie may be redacted for privacy concerns.25

Guardian Care objects to these requests on the grounds that they seek irrelevant information and cites

Haydel v. State Farm Mutual Automobile Insurance Co.26, and Williams, et al., v. IQS Insurance Risk Retention,

et al.27, for the proposition that Defendants are not entitled to the requested information unless they

can establish that Guardian Care has a “track record” of treating patients in litigation. Specifically,

Guardian Care argues that Defendants “have not provided a basis of fact that would indicate to this

Court that there is a clear bias that Guardian Care exercises in its delivery of healthcare services.”

             The Federal Rules of Civil Procedure provide that “parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs of

the case.”28 “Information within this scope of discovery need not be admissible in evidence to be

discoverable.”29 Critically “[a] party clearly has the right to inquire as to the bias or prejudice of any

witness.”30 “Evidence regarding witness credibility and potential bias is relevant.”31 Thus, discovery


25 See Exhibit “A” to Motion to Quash filed by Guardian Care.
26 CIV. A, No. 07-939, 2009 WL 10679318, at 2 (M.D. La. July 27, 2009).
27 2009 WL 937848.
28 Fed. R. Civ. P. 26(b)(1).
29 Id.
30 Rogers v. Crosby Tugs, Inc., No. CV 12-2453, 2016 WL 9406114, at *1 (E.D. La. Jan. 22, 2016).
31 Firefighters' Ret. Sys. v. Citco Grp. Ltd., No. CV 13-373-SDD-EWD, 2018 WL 1229752, at *3 (M.D. La. Mar. 9, 2018).




00769426-3                                                 8
         Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 9 of 13



of facts which may tend to prove bias are clearly discoverable under Rule 26 as reasonably calculated

to lead to the discovery of admissible evidence.

             As this Court is aware, this litigation is one of many—approximately eighty-five (85)—arising

out of similar disputed rear-end/side-swipe accidents with eighteen wheelers on Interstate 10 in New

Orleans East within a few miles of the Louisa Street Exit. Notably, an examination of the public

record reveals that several of these cases involve immediate family members of Evelina Harris, the

other passenger in Plaintiff’s vehicle. For example, Evelina Harris’s cousins, Ryan Harris and Tara

Blount, were involved in an accident on Interstate 10 East near Interstate 610 on March 29, 2017;

Evelina Harris’s mother, Shirley Morgan, and Evelina Harris’s niece, Nyla Arnold, were involved in

an accident on Interstate 10 East near Dowman on April 12, 2017; and Evelina Harris’s sister, Shirley

Harris, was involved in an accident on Interstate 10 East near milepost 242 on April 24, 2017. In

addition to involving similar rear-end/side-swipe accidents, a significant number of the

aforementioned cases also involve representation by the same counsel (including Vanessa Motta;

Motta Law, L.L.C.; Lionel Sutton, III (Plaintiff’s original attorney in this matter); The King Firm,

L.L.C.; Irpino Law Firm, L.L.C.; Pandit Law Firm, L.L.C.; and/or Baer, Law, L.L.C.); treatment by

the same physicians (including Dr. Lonseth; Dr. Liechty; and Guardian Care); and medical funding

by the same litigation funding companies (including Total Medical Concepts and Medport).

             In reviewing the public record, it is apparent that Guardian Care and its associated physicians,

Drs. Lonseth and Liechty, have treated claimants involved in the following related cases and been

subpoenaed for information similar to that requested by the Subpoena:

                       Buckles v. Acceptance Indemnity Insurance Company, et al.
                       U.S. District Court
                       Eastern District of Louisiana
                       Docket No.: 2:18-cv-09360




00769426-3                                                9
        Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 10 of 13



                       Williams, et al. v. IQS Insurance Risk Retention Group, Inc., et al.
                       U.S. District Court
                       Eastern District of Louisiana
                       Docket No.: 2:18-cv-02472


                       Kyonne Walker and Curtis Walker v. Arch Insurance Co., et al.
                       Civil District Court
                       Orleans Parish
                       Docket No.: 2017-242

                       Darnell Harris and Selita Harris v. U.S. Xpress, Inc., et al.
                       Civil District Court
                       Orleans Parish
                       Docket No.: 2016-12685

                       Morgan, et al. v. Surim Trucking Express, et al.
                       U.S. District Court
                       Eastern District of Louisiana
                       Docket No.: 2:18-cv-00571


Guardian Care’s involvement in these cases clearly demonstrates its “track record” of treating patients

in litigation and more particularly, in strikingly similar cases brought by family members who were

treated by the same medical providers and funded by the same funding companies.

             In addition to the foregoing, Guardian Care’s “track record” is further evidenced by archived

excerpts of its website from 2018, prior to an apparent redesign, available in the public record. Indeed,

exhibits to pleadings filed in Kyonne Walker, et al., v. Arch Insurance Company, contain excerpts that explain

how Guardian Care is an interventional pain management clinic that “specializes in meeting the unique

needs of patients who have been injured in an automobile accident, on the job or who have

experienced a maritime injury.”32 With respect to personal injury plaintiffs, Guardian Care specifically

noted:

             “Following the accident, you will have serious decisions to make about your medical
             care and reimbursement from your insurance carrier, workers compensation claim or
             from the other party involved in the accident. In the special circumstances, we believe

32See Guardian Care Archived Website Printout, formerly available at https://www.guardiancare-no.com/resource-enter,
attached hereto as Exhibit “G.”


00769426-3                                                 10
        Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 11 of 13



             insurance payments and/or financial judgments should not stand in the way of our
             patient’s care.”33

The website further stated, “…we also work with your attorney to properly document your treatment.

Guardian care also accepts attorney liens so payment does not get in the way of your treatment.”34 As

to funding, the website further noted that “Guardian Care offers options to help our patients who are

having difficulty meeting their financial obligations for their treatments.”35 Notably, this information

has been removed from Guardian Care’s current version of its website.

             In the present case, a significant portion of Plaintiff’s billed medical expenses from Guardian

Care were billed to Total Medical Concepts and Medport—who are in the business of funding medical

treatment in personal injury litigation. Similar to Guardian Care’s website, the websites of Total

Medical Concepts and Medport demonstrate a clear “track record” and bias related to the medical

treatment of personal injury plaintiffs. Guardian Care’s relationships with these entities warrants

further discovery as to Guardian Care’s credibility and potential bias.

             Although the website of Total Medical Concepts recently went offline, the website as it

appeared in August of 2018 is still available through the Internet Archive Wayback Machine.36 The

site proclaimed that, “TMC is the greatest concept to happen to a personal injury victim by financing

and facilitating all of your health care needs.37 Under the Frequently Asked Questions section, the

question, “When should I use Total Medical Concepts?” is answered as follows:

             The best use of TMC is immediately upon signing with the attorney of your choice.
             We work with you and your attorney to immediately provide you the medical care you
             need from your injury resulting from an accident. Once you have begun with our
             network of physicians, we will help coordinate all of your testing and needs to your
             attorney to keep them informed of your treatment. When you use TMC from the
             inception, you will not have to pay any costs upfront for testing or surgery until your
             case settles.38
33 Id.
34 Id.
35 Id.
36 https://web.archive.org/web/20180816151708/http://totalmedicalconceptsllc.com/index.html
37 Id.
38 https://web.archive.org/web/20180816152942/http://totalmedicalconceptsllc.com/faqs.html




00769426-3                                             11
        Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 12 of 13




Notably, Guardian Care and Dr. Eric Lonseth were listed as being a part of Total Medical

Concepts’ Physician Network.39

             As for Medport, whose website is still active online, its website explains how “Medport is your

practice’s personal injury solution.”40 It goes on to explain that “[w]e help quality physicians

economically treat personal injury victims on a lien, which means your clients can get the best possible

care. And you look like a hero.”41 The website also reveals that physicians who work with Medport,

such as Guardian Care, have their records stored on Medport’s online repository.42 In the Attorneys

section of Medport’s site, it explains that “While working with us, your office has full access to

MoveDocs, our HIPPA-compliant online repository that places all related bills and records at your

fingertips. That means no more requesting documents one by one when writing demand letters.”43

             In light of the foregoing, Guardian Care’s “track record” is well established, and thus

Defendants, pursuant to Rule 26, clearly have the right to inquire as to the potential bias or prejudice

of Guardian Care and its physicians. Indeed, information such as the financial arrangements between

Plaintiff’s healthcare providers, such as Guardian Care, and third-party funding companies, such as

Total Medical Concepts and Guardian Care, has been explicitly held by this Court to be relevant and

admissible in addressing the bias of Plaintiff’s treating physicians.44 Therefore, the instant Motion

should be denied, and Defendants request that this Honorable Court issue an Order directing

Guardian Care to produce information and documents responsive to items twenty-seven (27); twenty-

eight (28); and twenty-nine (29) of the Subpoena.


39 https://web.archive.org/web/20180816151618/http://totalmedicalconceptsllc.com/network.html
40 https://medport.com/howitworks/
41 https://medport.com/attorneys/
42 Id.
43 Id.
44 See Thomas v. Chambers, No. CV 18-4373, slip op. at 12 (E.D. La. April 26, 2019) (holding that evidence of financial

arrangement between plaintiffs’ healthcare providers and third-party funding companies was relevant in assessing bias of
treating physicians and admissible to impeach the credibility of plaintiffs’ treating physicians who will testify). This Court’s
opinion in Thomas v. Chambers is attached hereto as Exhibit “F.”


00769426-3                                                    12
        Case 2:18-cv-03317-ILRL-KWR Document 49 Filed 08/13/19 Page 13 of 13



                                               CONCLUSION

             Based on the foregoing, Defendants respectfully request that this Honorable Court deny the

instant Motion and issue an Order directing Guardian Care to produce information and documents

responsive to the Subpoena.




                                                        Respectfully submitted,

                                                        /s/ David M. Schroeter
                                                        M. Davis Ready, T.A. (Bar No. 24616)
                                                        David M. Schroeter (Bar No. 36009)
                                                        SIMON, PERAGINE, SMITH & REDFEARN, L.L.P.
                                                        1100 Poydras Street, 30th Floor
                                                        New Orleans, Louisiana 70163
                                                        Telephone:          (504) 569-2030
                                                        Facsimile:          (504) 569-2999
                                                        Attorneys for Defendants, Celadon Trucking
                                                        Services, Inc., Ace American Insurance
                                                        Company, and Marvin Register


                                      CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing has been served upon all known counsel of record

by facsimile, by e-mail, by hand-delivery, or by placing a copy of same in the United States mail,

postage prepaid and properly addressed, this 13th day of August, 2019.


                                                            /s/ David M. Schroeter




00769426-3                                            13
